Citation Nr: 1736337	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-26 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease and old pars defect at L5, thoracic spine dextroscoliosis, (lumbar spine disability). 

2.  Entitlement to an increased rating for right lower extremity radiculopathy of the sciatic nerve with peroneal nerve palsy (radiculopathy in the right lower extremity), rated as 10 percent disabling prior to April 5, 2015, and as 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 2000 and from October 2005 to February 2007.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied the Veteran's claim for a compensable rating for his lumbar spine disability.

In a May 2014 rating decision, the RO increased the disability rating for the orthopedic manifestations of the lumbar spine disability from 0 to 10 percent disabling, effective December 22, 2009, and awarded a separate compensable rating for right lower extremity radiculopathy, effective April 19, 2011.
 
In an August 2015 rating decision, the RO increased the disability rating for the Veteran's service-connected radiculopathy of the right lower extremity to 20 percent disabling, effective April 5, 2015.  As the awards of increased ratings did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2017, the Veteran testified at a Board travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

FINDINGS OF FACT

1.  Since December 22, 2008, the disability picture associated with the orthopedic manifestations of the Veteran's lumbar spine disability most closely approximated the criteria for a 20 percent disability evaluation, based on functional limitations approximating no more than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The disability picture during this period was not manifested by forward flexion limited to 30 degrees or less; favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine; or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the last 12 months.

2.  Since December 22, 2008, the neurological manifestations of the lumbar spine disability have most closely approximated incomplete paralysis of the right sciatic nerve that is no more than moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the orthopedic manifestations of the lumbar spine disability have been met since December 22, 2008.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for the assignment of a 20 percent rating for right lower extremity have been met since December 22, 2008.  38 U.S.C.S. §§ 1155, 5107, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8520-8521 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Presently, the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Pursuant to 38 C.F.R. § 4.71a, disabilities evaluated under Diagnostic Code 5242 may be rated either under the general rating formula for diseases and injuries of the spine (general rating formula) or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

Under the general rating formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness that does not result in abnormal gait or abnormal spinal contour; or, vertebral body fracture is present with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In light of the above, the Board will now apply the applicable legal principles to the symptoms of the Veteran's lumbar spine disability present during the relevant time periods on appeal.

At the outset, the Board first addresses the Veteran's contention that he is entitled to a compensable rating for his lumbar spine disability earlier than December 22, 2009.  In the July 2011 Notice of Disagreement, the Veteran asserted that "the effective day of the award should occur on 11/02/2000."  The record reveals that November 2, 2000 is the date when the RO notified the Veteran of its decision to grant service connection for a lower back strain.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.S. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.S. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(2).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim of entitlement to increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.S. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, the Veteran's claim for service connection for low back strain with thoracic scoliosis was granted and assigned a 10 percent rating in an October 2000 rating decision.  The RO notified the Veteran in a November 2000 letter later that month, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision pursuant to 38 C.F.R. § 20.201 (1998).  Therefore, the claim became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  Later, the Veteran filed an increased rating claim on December 22, 2009.  As the Veteran's October 2000 claim became final, the applicable regulatory provisions limit the earliest possible effective date to be one-year before the Veteran filed his increased-rating claim, here December 22, 2008.  38 C.F.R. §§ 3.156(b), 20.201, 20.302, 20.1103, 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010)

As stated previously, for the time period prior to December 22, 2009 the Veteran is in receipt of a noncompensable disability rating.  For the time period from December 22, 2009, the Veteran is in receipt of a 10 percent disability rating.  After carefully reviewing the record, the Board finds that the Veteran is entitled to a disability rating of 20 percent-but no higher- for the period from December 22, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Turning to the medical evidence of record, the Veteran was afforded a VA spinal examination in February 2010 and the examiner issued an examination report in March 2010.  There, the Veteran reported experiencing back spasms that cause him to be immobile.  Although the examiner characterized his pain as moderate, he noted that over the past twelve months the Veteran had experienced four days of incapacitating episodes.  The examiner neither observed muscle spasms nor guarding of movement.  Also, muscle atrophy and ankylosis of the thoracolumbar spine were absent.  The Veteran displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine with pain present at 90 degrees; and extension with pain present at 30.  Following repetitive range of motion testing, the examiner noted that motion was "WNL" or Within Normal Limits. 

Private medical records reveal that the Veteran underwent several transforaminal epidural steroid injections in the right side of his L5 level, specifically between May 2011 and March 2012.  Ultimately, the Veteran underwent spinal surgery to alleviate the pain associated with his lumbar spine disability.  Dr. M.J.L.'s pre-operative notes stated that the Veteran had been "treated previously with epidural steroid injections which have given him relief in the past, but the last two haven't given him long lasting relief."  

The Veteran was afforded an additional VA spinal examination in April 2015.  There, the Veteran reported that his surgery temporarily alleviated his pain, but the pain to his lower back and right leg returned in 2014.  The examination report documented a diagnosis of degenerative disc disease lumbar spine and old pars defect left, thoracic spine dextroscoliosis, intervertebral disc syndrome (IVDS), status post-spinal fusion with scars.  The Veteran displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 70 degrees, with pain present at 0 degrees; extension to 10 degrees, with pain present at 0 degrees; right lateral flexion to 15 degrees, with pain present at 0; left lateral flexion to 15 degrees, with pain present at 0; right rotation to 15 degrees, with pain present at 0; and left rotation to 15 degrees, with pain present at 0.  Following repetitive range of motion testing, the Veteran displayed the following measurements: forward flexion of the thoracolumbar spine to 65 degrees; extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right rotation to 15 degrees; and left rotation to 15 degrees.  The examiner observed localized tenderness or pain to palpitation of the thoracolumbar spine.  While the Veteran displayed guarding or muscle spasms, the examiner noted that the guarding and/or the muscle spasms did not result in abnormal gait or spinal contour.  Also, the examiner verified IVDS, but found that the Veteran's IVDS did not result in any incapacitating episodes in the past twelve months.   

Most recently, the Veteran was afforded a VA spinal examination in June 2016. 
There, the Veteran reported that following spinal surgery his condition had gotten worse over time, with increased difficulty with walking and sitting.  The examiner indicated that the Veteran did not report any flare-ups of the thoracolumbar spine condition.  But, the Veteran reported the following functional impairment: "unable to sit for long due to right sciatic pain."  The Veteran displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 70 degrees; extension to 0 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  The examiner noted that the Veteran exhibited pain during the range of motion tests for extension, right lateral flexion, and left lateral flexion; however, the examiner did not detail the measurements at which he observed the Veteran's pain.  Following repetitive range of motion testing, the Veteran displayed no addition loss of function or range of motion after three repetitions.  The examiner did not observe localized tenderness, guarding, or muscle spasms of the thorolumbuar spine.  In evaluating the neurological manifestations of the lumbar spine disability, the examiner indicated that the Veran did not experience radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted no anklyosis, muscle atrophy, or IVDS.  Also, the examiner found that the Veteran's lumbar spine disability did not impact his ability to work. 

July 2016 private treatment records indicate that Veteran continues to seek treatment for his lumbar spine disability.  The Veteran report that he is a banker and "sits a lot."  His back pain radiated into his buttocks, down his posterior leg and into his calf.  There, the Veteran characterized his pain as 60% in his back and 40% in his right leg. 

In addition to the medical evidence described above, the Veteran has offered lay evidence in support of his claim.  In particular, the Veteran testified at the travel board hearing in January 2017.  There, the Veteran explained that his symptoms were "a lot more extreme" prior to his spinal surgery.  To alleviate his pain, he initially sought nonoperative treatment, including epidural steroid injections.  He maintained that the worsening of his symptoms during 2008 and 2009 prompted him to file an increased rating claim.  The Board finds the Veteran to be an accurate historian and his testimony to be highly probative.  The Veteran displayed a clear understanding of his condition and medical treatment. 

Following review of the competent medical evidence and the Veteran's testimony, the Board concludes that the evidence of record supports a finding that an increased disability rating of 20 percent, but no higher, for the lumbar spine disability is warranted, effective December 22, 2008.  Throughout the claim period, the Veteran's limitation of motion has varied, depending on whether the examination was conducted during a flare-up.  In particular during February 2010 VA examination, the Veteran displayed flexion to 90 degrees and extension to 30 degrees.  In contrast during the April 2014 VA examination, the Veteran displayed 70 degrees flexion and pain at 0 degrees and extension at 10 degrees and pain at 0 degrees.  But, the Veteran credibly testified that his symptoms worsened beginning in 2008.  Despite spinal surgery in March 2012, his symptoms have returned and, as noted in the April 2014 VA examination report, he experiences acute flare-ups which involve pain, weakness, fatigability, and incoordination.  Given the 2015 and 2010 VA examiners' findings that the Veteran's back symptoms limit his functional ability during flare-ups or with repeated use of his back over time and the fact that the Veteran's description of the nature of his flare-ups, which he has reported severely limit his ability to bend at the waist, affect his daily activities, have remained consistent throughout the claim period, the Board will resolve reasonable doubt in his favor and find that a 20 percent rating for the orthopedic manifestations of his lumbar spine disability, is more nearly approximated throughout the period under review.

In addition, the Board acknowledges the most recent June 2016 VA examination and its attached range of motion test results; however, the Board notes that there are several factual inconsistencies in the examination report.  In particular, the examiner noted that the Veteran reported an inability "to sit for long due to right sciatic pain."  This statement appears to contradict the examiner's later statement, which noted that the Veteran did not express radicular pain or signs or symptoms due to radiculopathy.  The examiner also did not reconcile this conclusion with the fact that the Veteran is currently service connected for radiculopathy of the right leg.  In addition, the examiner found that the Veteran's disability does not affect his ability to work without discussing the Veteran's reported inability to sit for an extended time or his current occupation.  In comparison, the Board finds the April 2015 VA examination more probative because the examiner thoroughly detailed the Veteran's reports and discussed the Veteran's entire medical history.  Therefore, the Board finds that the examination report offers little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (holding that an opinion must be based upon an accurate factual premise).

The evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a disability rating in excess of 20 percent for this time period.  Specifically, evidence during this period fails to demonstrate that the Veteran displayed forward flexion limited to 30 degrees or less; had favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine; or experienced incapacitating episodes having a total duration of at least 2 weeks or but less than 4 weeks in the last twelve months.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

Next, the Board turns to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

Relevant evidence in this regard includes VA examination reports which show  neurological manifestations of the lumbar spine disability related to the right sciatic nerve.  These manifestations are currently rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8521, which pertain to paralysis of the sciatic nerve and external popliteal nerve respectfully.  Pursuant to Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  Id.  Pursuant to Diagnostic Code 8521, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; a 40 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  Id. 

At the outset, the Board notes that the scope of review for the radiculopathy claim extends to December 22, 2008, one year prior to the date the Veteran's claim for an increased rating was received by VA.  The general rating formula for diseases and injuries of the spine provides that "any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1.  As noted above, the Veteran filed his claim for evaluation for lumbar spine disability in excess of 10 percent disability on December 22, 2009.  Here, the Veteran's radiculopathy of the right lower extremity is a neurological manifestation of the Veteran's lumbar spine disability.  Id.  Accordingly, the issue before the Board is whether there is competent evidence to support a higher rating for the neurological manifestations, to include radiculopathy of the right lower extremity, of the Veteran's lumbar spine disability as of December 22, 2008, one year prior to the date of the lumbar spine claim.  38 C.F.R. § 3.400(o). 

Turning to the medical evidence of record, a February 2010 VA examination report documented the Veteran's complaints of parenthesis and numbness related to his spinal condition.  Also, April 2011 private treatment records reveal an impression of radiculopathy, characterizing the symptoms as "very severe" and "worsened without any event."  There, the Veteran reported that his sciatic pain had become worse and more frequent.      
 
The Veteran's neurological manifestations of the lumbar spinal disability were next evaluated during the April 2015 VA examination.  There, strength, reflex, and straight leg tests showed normal results.  Following the sensory examination, the examiner documented decreased sensation for right lower leg/ankle.  Ultimately, the examiner concluded that the Veteran had radicular pain due to radiculopathy.  Specifically, the examiner observed the Veteran experiencing mild intermittent pain. 

In addition, the Veteran was afforded a VA peripheral nerves examination in April 2015.  There, strength and reflex tests showed normal results.  Following the sensory examination, the examiner documented decreased sensation for right lower leg/ankle.  Ultimately, the examiner concluded that the Veteran had symptoms attributable to a peripheral nerve condition.  Specifically, the examiner observed the Veteran experiencing mild intermittent pain, moderate paresthesia and/or dysesthesias, and moderate numbness in the right lower extremity.  

With regard to the radiculopathy of the right lower extremity, the Board finds that Veteran's symptoms are moderate, corresponding to a 20 percent rating pursuant to Diagnostic Code 8520-8521, and effective July 14, 2009.  Here, the April 2015 VA peripheral nerves examination documented mild intermittent pain for the right lower extremity, but moderate numbness and paresthesia.  In addition, the Veteran credibly testified in January 2017 that he filed an increased rating claim because his symptoms, including the neurological manifestations, have become more severe.  Therefore, given the April 2015 VA examiners' findings and the Veteran's description of the nature of radicular pain have remained consistent throughout the claim period, the Board will resolve reasonable doubt in his favor and find that a 20 percent rating for the neurological manifestations of his lumbar spine disability, is more nearly approximated throughout the period under review.  A rating in excess of 20 percent for radiculopathy of the right lower extremity is not warranted because the record lacks evidence more closely approximates moderately severe or radicular pain.       


ORDER

An increased disability rating of 20 percent, but no higher, for the orthopedic manifestations of the lumbar spine disability is granted, from December 22, 2008.

An increased disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is granted, from December 22, 2008.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


